Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Robert Sovesky on 04/27/22.
4.	The application has been amended as follows: 

	Claim 1
	A cladding tube for use in a water cooled nuclear reactor comprising: 
a cladding tube formed from a substrate comprising a zirconium alloy and having a coating uniformly deposited on the substrate by a cold spray thermal deposition process comprising: 
heating a pressurized carrier gas to a temperature in a range of greater than 400°C to 1200°C; 
adding particles to the heated carrier gas, the particles being selected from the group consisting of pure chromium, chromium-based alloys, and combinations thereof, and having an average diameter of 20 microns or less; 
spraying the carrier gas and entrained particles onto the substrate at a velocity of 800 to 4000 ft/sec to form the coating on the substrate
annealing the cladding tube in a temperature range of 200°C to 800°C
wherein the coating is selected from the group consisting of chromium, a chromium-based alloy, and combinations thereof.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 are directed a product-by-process claims. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. The prior art does not teach or suggest the structure implied by the recited process steps. Specifically, the cold spray deposition in combination with the annealing will impart specific structure to the cladding tube. The examiner notes that the cited NPL (see attached PTO-892; none of these documents are available as prior art) indicates that the recited cold spray coating followed by the annealing was non-obvious at the time of filing. Ahlfeld and Liu (also cited on attached PTO-892) broadly suggest annealing cladding materials but not in combination with a cold spray coating deposition process in for a fuel rod cladding. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619